II110th CONGRESS1st SessionS. 1040IN THE SENATE OF THE UNITED STATESMarch 29, 2007Mr. Shelby introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 FinanceA BILLTo repeal the current Internal Revenue Code and replace
		  it with a flat tax, thereby guaranteeing economic growth and greater fairness
		  for all Americans.1.Short title; table of
			 contents(a)Short
			 titleThis Act may be cited as the Tax Simplification Act of
			 2007.(b)Table of
			 contentsSec. 1. Short title; table of
				contents.Title I—Tax reduction and
				simplificationSec. 101. Individual income
				tax.Sec. 102. Tax on business
				activities.Sec. 103. Simplification of rules relating
				to qualified retirement plans.Sec. 104. Repeal of alternative minimum
				tax.Sec. 105. Repeal of credits.Sec. 106. Repeal of estate and gift taxes
				and obsolete income tax provisions.Sec. 107. Effective date.Title II—Supermajority required for tax
				changesSec. 201. Supermajority
				required.ITax
			 reduction and simplification101.Individual
			 income tax(a)In
			 generalSection 1 of the Internal Revenue Code of 1986 is amended
			 to read as follows:1.Tax imposedThere is hereby imposed on the taxable
				income of every individual a tax equal to 19 percent (17 percent in the case of
				taxable years beginning after December 31, 2009) of the taxable income of such
				individual for such taxable
				year..(b)Taxable
			 incomeSection 63 of such Code is amended to read as
			 follows:63.Taxable
				income(a)In
				generalFor purposes of this subtitle, the term taxable
				income means the excess of—(1)the sum
				of—(A)wages (as defined
				in section 3121(a) without regard to paragraph (1) thereof) which are paid in
				cash and which are received during the taxable year for services performed in
				the United States,(B)retirement
				distributions which are includible in gross income for such taxable year,
				plus(C)amounts received
				under any law of the United States or of any State which is in the nature of
				unemployment compensation, over(2)the standard
				deduction.(b)Standard
				deduction(1)In
				generalFor purposes of this subtitle, the term standard
				deduction means the sum of—(A)the basic
				standard deduction, plus(B)the additional
				standard deduction.(2)Basic standard
				deductionFor purposes of paragraph (1), the basic standard
				deduction is—(A)$25,580 in the
				case of—(i)a
				joint return, or(ii)a surviving
				spouse (as defined in section 2(a)),(B)$16,330 in the
				case of a head of household (as defined in section 2(b)), and(C)$12,790 in the
				case of an individual—(i)who is not
				married and who is not a surviving spouse or head of household, or(ii)who is a married
				individual filing a separate return.(3)Additional
				standard deductionFor purposes of paragraph (1), the additional
				standard deduction is $5,510 for each dependent (as defined in section 152) who
				is described in section 151(c) for the taxable year and who is not required to
				file a return for such taxable year.(c)Retirement
				distributionsFor purposes of subsection (a), the term
				retirement distribution means any distribution from—(1)a plan described
				in section 401(a) which includes a trust exempt from tax under section
				501(a),(2)an annuity plan
				described in section 403(a),(3)an annuity
				contract described in section 403(b),(4)an individual
				retirement account described in section 408(a),(5)an individual
				retirement annuity described in section 408(b),(6)an eligible
				deferred compensation plan (as defined in section 457),(7)a governmental
				plan (as defined in section 414(d)), or(8)a trust described
				in section 501(c)(18).Such term
				includes any plan, contract, account, annuity, or trust which, at any time, has
				been determined by the Secretary to be such a plan, contract, account, annuity,
				or trust.(d)Income of
				certain childrenFor purposes of this subtitle—(1)an individual’s
				taxable income shall include the taxable income of each dependent child of such
				individual who has not attained age 14 as of the close of such taxable year,
				and(2)such dependent
				child shall have no liability for tax imposed by section 1 with respect to such
				income and shall not be required to file a return for such taxable year.(e)Inflation
				adjustment(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2008, each dollar amount contained in subsection (b) shall be
				increased by an amount determined by the Secretary to be equal to—(A)such dollar
				amount, multiplied by(B)the
				cost-of-living adjustment for such calendar year.(2)Cost-of-living
				adjustmentFor purposes of paragraph (1), the cost-of-living
				adjustment for any calendar year is the percentage (if any) by which—(A)the CPI for the
				preceding calendar year, exceeds(B)the CPI for the
				calendar year 2007.(3)CPI for any
				calendar yearFor purposes of paragraph (2), the CPI for any
				calendar year is the average of the Consumer Price Index as of the close of the
				12-month period ending on August 31 of such calendar year.(4)Consumer Price
				IndexFor purposes of paragraph (3), the term Consumer
				Price Index means the last Consumer Price Index for all-urban consumers
				published by the Department of Labor. For purposes of the preceding sentence,
				the revision of the Consumer Price Index which is most consistent with the
				Consumer Price Index for calendar year 1986 shall be used.(5)RoundingIf
				any increase determined under paragraph (1) is not a multiple of $10, such
				increase shall be rounded to the next highest multiple of $10.(f)Marital
				statusFor purposes of this section, marital status shall be
				determined under section
				7703..102.Tax on
			 business activities(a)In
			 generalSection 11 of the Internal Revenue Code of 1986 (relating
			 to tax imposed on corporations) is amended to read as follows:11.Tax imposed on
				business activities(a)Tax
				imposedThere is hereby imposed on every person engaged in a
				business activity a tax equal to 19 percent (17 percent in the case of taxable
				years beginning after December 31, 2009) of the business taxable income of such
				person.(b)Liability for
				taxThe tax imposed by this section shall be paid by the person
				engaged in the business activity, whether such person is an individual,
				partnership, corporation, or otherwise.(c)Business
				taxable incomeFor purposes of this section—(1)In
				generalThe term business taxable income means gross
				active income reduced by the deductions specified in subsection (d).(2)Gross active
				income(A)In
				generalFor purposes of paragraph (1), the term gross
				active income means gross receipts from—(i)the sale or
				exchange of property or services in the United States by any person in
				connection with a business activity, and(ii)the export of
				property or services from the United States in connection with a business
				activity.(B)ExchangesFor
				purposes of this section, the amount treated as gross receipts from the
				exchange of property or services is the fair market value of the property or
				services received, plus any money received.(C)Coordination
				with special rules for financial services, etcExcept as provided
				in subsection (e)—(i)the term
				property does not include money or any financial instrument,
				and(ii)the term
				services does not include financial services.(3)Exemption from
				tax for activities of governmental entities and Tax-Exempt
				organizationsFor purposes of this section, the term
				business activity does not include any activity of a governmental
				entity or of any other organization which is exempt from tax under this
				chapter.(d)Deductions(1)In
				generalThe deductions specified in this subsection are—(A)the cost of
				business inputs for the business activity,(B)wages (as defined
				in section 3121(a) without regard to paragraph (1) thereof) which are paid in
				cash for services performed in the United States as an employee, and(C)retirement
				contributions to or under any plan or arrangement which makes retirement
				distributions (as defined in section 63(c)) for the benefit of such employees
				to the extent such contributions are allowed as a deduction under section
				404.(2)Business
				inputs(A)In
				generalFor purposes of paragraph (1), the term cost of
				business inputs means—(i)the amount paid
				for property sold or used in connection with a business activity,(ii)the amount paid
				for services (other than for the services of employees, including fringe
				benefits paid by reason of such services) in connection with a business
				activity, and(iii)any excise tax,
				sales tax, customs duty, or other separately stated levy imposed by a Federal,
				State, or local government on the purchase of property or services which are
				for use in connection with a business activity.Such
				term shall not include any tax imposed by chapter 2 or 21.(B)ExceptionsSuch
				term shall not include—(i)items described
				in subparagraphs (B) and (C) of paragraph (1), and(ii)items for
				personal use not in connection with any business activity.(C)ExchangesFor
				purposes of this section, the amount treated as paid in connection with the
				exchange of property or services is the fair market value of the property or
				services exchanged, plus any money paid.(e)Special rules
				for financial intermediation service activitiesIn the case of
				the business activity of providing financial intermediation services, the
				taxable income from such activity shall be equal to the value of the
				intermediation services provided in such activity.(f)Exception for
				services performed as employeeFor purposes of this section, the
				term business activity does not include the performance of
				services by an employee for the employee’s employer.(g)Carryover of
				Credit-Equivalent of excess deductions(1)In
				generalIf the aggregate deductions for any taxable year exceed
				the gross active income for such taxable year, the credit-equivalent of such
				excess shall be allowed as a credit against the tax imposed by this section for
				the following taxable year.(2)Credit-Equivalent
				of excess deductionsFor purposes of paragraph (1), the
				credit-equivalent of the excess described in paragraph (1) for any taxable year
				is an amount equal to—(A)the sum
				of—(i)such excess,
				plus(ii)the product of
				such excess and the 3-month Treasury rate for the last month of such taxable
				year, multiplied by(B)the rate of the
				tax imposed by subsection (a) for such taxable year.(3)Carryover of
				unused creditIf the credit allowable for any taxable year by
				reason of this subsection exceeds the tax imposed by this section for such
				year, then (in lieu of treating such excess as an overpayment) the sum
				of—(A)such excess,
				plus(B)the product of
				such excess and the 3-month Treasury rate for the last month of such taxable
				year, shall be allowed as a credit against the tax imposed by this section for
				the following taxable year.(4)3-month
				Treasury rateFor purposes of this subsection, the 3-month
				Treasury rate is the rate determined by the Secretary based on the average
				market yield (during any 1-month period selected by the Secretary and ending in
				the calendar month in which the determination is made) on outstanding
				marketable obligations of the United States with remaining periods to maturity
				of 3 months or
				less..(b)Tax on
			 Tax-Exempt entities providing noncash compensation to
			 employeesSection 4977 of such Code is amended to read as
			 follows:4977.Tax on
				noncash compensation provided to employees not engaged in business
				activity(a)Imposition of
				taxThere is hereby imposed a tax equal to 19 percent (17 percent
				in the case of calendar years beginning after December 31, 2009) of the value
				of excludable compensation provided during the calendar year by an employer for
				the benefit of employees to whom this section applies.(b)Liability for
				taxThe tax imposed by this section shall be paid by the
				employer.(c)Excludable
				compensationFor purposes of subsection (a), the term
				excludable compensation means any remuneration for services
				performed as an employee other than—(1)wages (as defined
				in section 3121(a) without regard to paragraph (1) thereof) which are paid in
				cash,(2)remuneration for
				services performed outside the United States, and(3)retirement
				contributions to or under any plan or arrangement which makes retirement
				distributions (as defined in section 63(c)).(d)Employees to
				whom Section appliesThis section shall apply to an employee who
				is employed in any activity by—(1)any organization
				which is exempt from taxation under this chapter, or(2)any agency or
				instrumentality of the United States, any State or political subdivision of a
				State, or the District of
				Columbia..103.Simplification
			 of rules relating to qualified retirement plans(a)In
			 generalThe following provisions of the Internal Revenue Code of
			 1986 are hereby repealed:(1)Nondiscrimination
			 rules(A)Paragraphs (4)
			 and (5) of section 401(a) (relating to nondiscrimination requirements).(B)Sections
			 401(a)(10)(B) and 416 (relating to top heavy plans).(C)Section
			 401(a)(17) (relating to compensation limit).(D)Sections
			 401(a)(26) and 410(b) (relating to minimum participation and coverage
			 requirements).(E)Paragraphs (3),
			 (8), (11), and (12) of sections 401(k), and section 4979, (relating to actual
			 deferral percentage).(F)Section 401(l)
			 (relating to permitted disparity in plan contributions or benefits).(G)Section 401(m)
			 (relating to nondiscrimination test for matching contributions and employee
			 contributions).(H)Paragraphs (1)(D)
			 and (12) of section 403(b) (relating to nondiscrimination requirements).(I)Paragraph (3) of
			 section 408(k) and paragraph (6) (other than subparagraph (A)(i)) of such
			 section (relating to simplified employee pensions).(2)Contribution
			 limits(A)Sections
			 401(a)(16), 403(b) (2) and (3), and 415 (relating to limitations on benefits
			 and contributions under qualified plans).(B)Sections
			 401(a)(30) and 402(g) (relating to limitation on exclusion for elective
			 deferrals).(C)Paragraphs (3)
			 and (7) of section 404(a) (relating to percentage of compensation
			 limits).(D)Section 404(l)
			 (relating to limit on includible compensation).(3)Restrictions on
			 distributions(A)Section 72(t)
			 (relating to 10-percent additional tax on early distributions from qualified
			 retirement plans).(B)Sections
			 401(a)(9), 403(b)(10), and 4974 (relating to minimum distribution
			 rules).(C)Section 402(e)(4)
			 (relating to net unrealized appreciation).(4)Special
			 requirements for plan benefiting self-employed
			 individualsSubsections (a)(10)(A) and (d) of section 401.(5)Prohibition of
			 Tax-Exempt organizations and governments from having qualified cash or deferred
			 arrangementsSection 401(k)(4)(B).(b)Employer
			 reversions of excess pension assets permitted subject only to income
			 inclusion(1)Repeal of tax
			 on employer reversionsSection 4980 of such Code is hereby
			 repealed.(2)Employer
			 reversions permitted without plan terminationSection 420 of such
			 Code is amended to read as follows:420.Transfers of
				excess pension assets(a)In
				generalIf there is a qualified transfer of any excess pension
				assets of a defined benefit plan (other than a multiemployer plan) to an
				employer—(1)a trust which is
				part of such plan shall not be treated as failing to meet the requirements of
				section 401(a) or any other provision of law solely by reason of such transfer
				(or any other action authorized under this section), and(2)such transfer
				shall not be treated as a prohibited transaction for purposes of section
				4975.The gross
				income of the employer shall include the amount of any qualified transfer made
				during the taxable year.(b)Qualified
				transferFor purposes of this section—(1)In
				generalThe term qualified transfer means a
				transfer—(A)of excess pension
				assets of a defined benefit plan to the employer, and(B)with respect to
				which the vesting requirements of subsection (c) are met in connection with the
				plan.(2)Only 1 transfer
				per yearNo more than 1 transfer with respect to any plan during
				a taxable year may be treated as a qualified transfer for purposes of this
				section.(c)Vesting
				requirements of plans transferring assetsThe vesting
				requirements of this subsection are met if the plan provides that the accrued
				pension benefits of any participant or beneficiary under the plan become
				nonforfeitable in the same manner which would be required if the plan had
				terminated immediately before the qualified transfer (or in the case of a
				participant who separated during the 1-year period ending on the date of the
				transfer, immediately before such separation).(d)Definition and
				special ruleFor purposes of this section—(1)Excess pension
				assetsThe term excess pension assets means the
				excess (if any) of—(A)the amount
				determined under section 412(c)(7)(A)(ii), over(B)the greater
				of—(i)the amount
				determined under section 412(c)(7)(A)(i), or(ii)125 percent of
				current liability (as defined in section 412(c)(7)(B)).The
				determination under this paragraph shall be made as of the most recent
				valuation date of the plan preceding the qualified transfer.(2)Coordination
				with Section 412In the case of
				a qualified transfer—(A)any assets
				transferred in a plan year on or before the valuation date for such year (and
				any income allocable thereto) shall, for purposes of section 412, be treated as
				assets in the plan as of the valuation date for such year, and(B)the plan shall be
				treated as having a net experience loss under section 412(b)(2)(B)(iv) in an
				amount equal to the amount of such transfer and for which amortization charges
				begin for the first plan year after the plan year in which such transfer
				occurs, except that such section shall be applied to such amount by
				substituting 10 plan years for 5 plan
				years..104.Repeal of
			 alternative minimum taxPart
			 VI of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is hereby
			 repealed.105.Repeal of
			 creditsPart IV of subchapter
			 A of chapter 1 of the Internal Revenue Code of 1986 is hereby repealed.106.Repeal of
			 estate and gift taxes and obsolete income tax provisions(a)Repeal of
			 estate and gift taxes(1)In
			 generalSubtitle B of the Internal Revenue Code of 1986 is hereby
			 repealed.(2)Effective
			 dateThe repeal made by paragraph (1) shall apply to the estates
			 of decedents dying, and gifts and generation-skipping transfers made, after
			 December 31, 2007.(b)Repeal of
			 obsolete income tax provisions(1)In
			 generalExcept as provided in paragraph (2), chapter 1 of the
			 Internal Revenue Code of 1986 is hereby repealed.(2)ExceptionsParagraph
			 (1) shall not apply to—(A)sections 1, 11,
			 and 63 of such Code, as amended by this Act,(B)those provisions
			 of chapter 1 of such Code which are necessary for determining whether or
			 not—(i)retirement
			 distributions are includible in the gross income of employees, or(ii)an
			 organization is exempt from tax under such chapter, and(C)subchapter D of
			 such chapter 1 (relating to deferred compensation).107.Effective
			 dateExcept as otherwise
			 provided in this title, the amendments made by this title shall apply to
			 taxable years beginning after December 31, 2007.IISupermajority
			 required for tax changes201.Supermajority
			 required(a)In
			 generalIt shall not be in order in the House of Representatives
			 or the Senate to consider any bill, joint resolution, amendment thereto, or
			 conference report thereon that includes any provision that—(1)increases any
			 Federal income tax rate,(2)creates any
			 additional Federal income tax rate,(3)reduces the
			 standard deduction, or(4)provides any
			 exclusion, deduction, credit, or other benefit which results in a reduction in
			 Federal revenues.(b)Waiver or
			 suspensionThis section may be waived or suspended in the House
			 of Representatives or the Senate only by the affirmative vote of three-fifths
			 of the Members, duly chosen and sworn.